TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00355-CV


                                       P. B., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-008234, THE HONORABLE JESSICA MANGRUM, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant P.B. has filed an unopposed motion to dismiss this appeal. We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: August 25, 2021